Citation Nr: 0919697	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-25 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of cold injury to the left foot.

2.  Entitlement to service connection for right leg 
condition, to include right lower radiculopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The Veteran served on active duty from August 1948 to August 
1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which, in pertinent part, established service 
connection for cold injury to the right foot, evaluated as 10 
percent disabling, and denied service connection for a right 
leg condition.

The RO in Boston, Massachusetts, currently has jurisdiction 
over the Veteran's VA claims folder.

For good cause shown, the Veteran's appeal has been advanced 
on the docket in accord with 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2008).

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.

As an additional matter, the Board observes the Veteran also 
perfected an appeal on the issue of entitlement to service 
connection for lumbar spondylosis with left lower 
radiculopathy.  However, the Veteran withdrew this appeal at 
his March 2009 hearing.  See 38 C.F.R. § 20.204.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Board concludes that 
a remand is required in order to comply with the duty to 
assist.

Initially, the Board observes that the Veteran submitted 
evidence at the March 2009 Board hearing which included a 
July 2007 VA progress note and a February 2009 private 
medical statement.  The Veteran also described more recent 
treatment through the VA at the hearing.  All of this 
evidence is dated subsequent to the evidence considered 
below, which indicates that there is pertinent medical 
evidence in existence that is not of record, including VA 
medical evidence.  

Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), VA 
medical records which are in existence are constructively of 
record and the failure of the RO or the Board to consider any 
such pertinent records might constitute clear and 
unmistakable error, even though such evidence was not 
actually in the record assembled for appellate review.  See 
also VAOPGCPREC 12-95.  In circumstances such as these, the 
Board will not speculate as to the probative value, if any, 
of VA medical records not in the claims file.

In view of the foregoing, the Board concludes that a remand 
is required to obtain such records.

The Board acknowledges that the Veteran was accorded a VA 
medical examination in October 2006 regarding this case.  
However, it was asserted at the March 2009 hearing that the 
service-connected cold injury of the left foot had gotten 
more severe since the original service connection grant.  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95; see also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Therefore, the Board concludes that a new 
examination is required in this case to evaluate the severity 
of this service-connected disability.

The Board further finds that an examination is also necessary 
to address the Veteran's right leg claim.  The record 
reflects the claim was denied below because the October 2006 
VA medical examination did not diagnose a chronic right leg 
disorder.  However, the July 2007 VA treatment records 
reflect the Veteran has been found to have leg arthralgia, 
which indicates a chronic disability.  Further, at his 
hearing the Veteran indicated the disability was due to an 
injury incurred when he fell from a truck while on active 
duty.  It was also contended that the right leg disorder was 
due to the already acknowledged in-service cold injury to the 
right foot.  The Board concludes that a competent medical 
examination is required to clarify whether the Veteran does 
in fact have a chronic disability of the right leg, and if 
so, whether it is causally related to active service or a 
service-connected disability.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his left foot and 
right leg since October 2006.  After 
securing any necessary release, obtain 
those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current severity of his 
service-connected cold injury of the left 
foot.  In addition, the examination 
should address the current nature and 
etiology of his purported right leg 
disorder.  

The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.

With respect to the right leg claim, the 
examiner must state whether the Veteran 
does in fact have a chronic disability of 
the right leg.  If so, the examiner must 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the disability 
is causally related to active service to 
include the acknowledged cold injury to 
the right foot therein.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a supplemental statement of the case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the last SSOC in October 2008, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

